IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID EUGENE FERRARA,                         : No. 63 WM 2020
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
COURT OF COMMON PLEAS OF                      :
JEFFERSON COUNTY,                             :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.